Citation Nr: 0939977	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-35 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a chronic skin 
disorder.

2.	Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1979 to 
June 1983 with additional periods of unverified Reserves 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in July 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining additional 
treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disorder was not manifested in active service, 
and any current skin disorder, to include hyperkeratosis, is 
not otherwise related to such service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO's October 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Partial service treatment records are associated with claims 
file.  Post-service treatment records and reports from the 
Columbia VA Medical Center (VAMC) as well as all private 
treatment records identified by the Veteran have also been 
obtained.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the Veteran's own 
lay statements, that his current skin disorder is 
etiologically related to his active service.  As he is not 
competent to provide evidence of the etiology of a condition, 
the record is silent for a nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Veteran has not satisfied all 
the elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

The RO was notified by the National Personnel Records Center 
(NPRC) in November 2004 that a majority of the Veteran's 
service treatment records (STRs) are unavailable.  In a case 
in which a claimant's service records are unavailable through 
no fault of his own, there is a heightened obligation for VA 
to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a Veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).  
In accordance with the aforementioned cases as well as Dixon 
v. Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
Veteran in an April 2009 letter that it was unable to obtain 
his STRs, and asked the Veteran to submit any evidence 
pertaining to his STRs.  

With respect to private treatment, the Board notes the 
Veteran indicated in his October 2004 claim for benefits that 
he received treatment for his skin disorder from Spartanburg 
Dermatology.  In the July 2008 remand, the Board instructed 
the Agency of Original Jurisdiction (AOJ) to attempt to 
retrieve these records.  In accordance with the Board's July 
2008 remand, the AOJ requested the Veteran provide a VA Form 
21-2142, Authorization and Consent to Release Information to 
VA, for all private treatment records relevant to his skin 
disorder.  While the Veteran responded to the AOJ's September 
2008 request, he did not provide a release for Spartanburg 
Dermatology.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (a Veteran cannot 
passively wait for help from VA).  Here, VA has attempted to 
enlist the Veteran's assistance in retrieving pertinent 
records of private treatment for the record, but the Veteran 
has not cooperated.  As such, the Board finds there has been 
substantial compliance with the July 2008 remand with respect 
to attempting to obtain private treatment records.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he currently suffers from a 
chronic skin disorder that is etiologically related to his 
active service.  While the evidence reveals that the Veteran 
currently suffers from a skin disorder, diagnosed as 
hyperkeratosis, the competent, probative evidence of record 
does not etiologically link the Veteran's current disability 
to his service or any incident therein.  As noted above, the 
Veteran's service treatment records are unavailable.  While 
he claimed treatment for a skin disorder at Fort Ord, 
California, the Board observes a search for clinical records 
at Fort Ord revealed no such records.  As such, there is no 
objective evidence to support the Veteran's claim that he was 
treated for a skin disorder in service.

Furthermore, there is no evidence of continuity of 
symptomatology in the instant case.  In this regard, the 
evidence of record first indicates treatment for  
hyperkeratosis in April 2001, a period of over 15 years 
following the Veteran's separation from active service.  In 
this regard, an April 2001 VA treatment record indicates the 
Veteran received treatment from a private dermatologist for 
hyperkeratosis.  As noted above, the Veteran did not provide 
records or the appropriate medical release related to such 
treatment.  Furthermore, the Board notes a July 1995 private 
treatment record, over ten years following service, notes the 
Veteran's skin to be unremarkable.

The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of 
hyperkeratosis, or any other chronic skin disorder, in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the Veteran's current skin disorder and active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his present hyperkeratosis is the result of in-service 
injury or illness, and the length of time between his active 
service and first evidence of  treatment weighs against 
granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed hyperkeratosis arises from his active 
service.  However, the Board notes that as a layman, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic skin disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a chronic skin disorder is denied.


REMAND

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, the Board notes that a 
July 2008 Regenisis Community Healthcare treatment record 
indicates the Veteran currently receives treatment for 
posttraumatic stress disorder and depression at a VA 
facility.  A review of the record reveals that VA mental 
health treatment records have not been requested and are not 
associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified possible outstanding VA records pertinent to the 
Veteran's current claim on appeal, VA must undertake efforts 
to acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Furthermore, in support of his claim, the Veteran has 
submitted two lay statements supporting his contention that 
he received treatment for depression in service.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2008); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the 
Veteran has submitted evidence of in-service treatment for 
depression, and he is currently diagnosed with an acquired 
psychiatric disorder, the Board finds a VA examination is 
necessary to determine the etiology of any currently 
manifested psychiatric disorder.

As a final note, the Board observes the Veteran has submitted 
a July 2009 "buddy statement" indicating the Veteran 
received treatment for depression while he was assigned to 
Army Reserve Company C of the 291st Engineer Battalion.  The 
Board observes that records relating to the Veteran's service 
in the Army Reserves, to include whether he served a period 
of active or inactive duty for training, have not been 
associated with the claims file.  Thus, on remand, the 
Veteran's personnel records, as well as those relating to his 
service in the Army Reserves, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA mental health 
treatment records and reports.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, evaluations and orders.

3.	Request from the Veteran's Reserve unit 
(291st Engineer Battalion, Army Reserve 
Company C) the following:

a.	copies of the Veteran's personnel 
records, to include certification 
of his duty status (i.e., active 
duty, active duty for training, 
and inactive duty for training 
dates);

b.	any available service treatment 
records.

4.	Following the above, schedule the 
Veteran for a VA examination to 
ascertain the nature and etiology of 
any current acquired psychiatric 
disorder.  The claims file, including 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current acquired 
psychiatric disorder, and provide a 
current diagnosis.  The examiner should 
also provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
acquired psychiatric disorder is 
etiologically related to the Veteran's 
active military service, to include in-
service treatment for depression as 
indicated by the "buddy statements" 
submitted by the Veteran. 

A detailed rationale should be provided 
for all opinions, including a 
discussion of the evidence used to 
reach the requested opinions.  If any 
requested opinion cannot be provided 
without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


